Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The provided amendments remedy the previous issues under §112(a) by pertaining to features disclosed in the specification.
As a result of the particular function of using a pedal to provide/hide textualized feedback regarding untextualized feedback provided during a driving simulation after the simulation is complete in the claimed arrangement, the instant claims recite a novel driving simulation system. The particular use of the pedal activation after a simulation is complete to provide and hide textualized feedback related to untextualized feedback provided during the simulation is not disclosed or taught in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Cummins et al. (US Pub. 2006/0040239 A1) with Clauss et al. (US Pat. 9,539,901 B1), Singh et al. (2013/0332825) and Nicktoons (2015). Cummins et al. discloses a driving simulator with driving rules and a driver cockpit which monitors the performance of the driver and provides feedback. Clauss et al. teaches providing untextualized feedback to the driver regarding performance of the driver during the training. Singh et al. teaches providing textualized scoring details to a driver upon clicking a button and Nicktoons teaches a driving simulator wherein a pedal is used to view a result page and advance past the result page. This combination, however, is silent on teaching the particular elements of the claim of use of the pedal activation after a simulation is complete to provide and hide textualized feedback related to untextualized feedback provided during the simulation. Additional combination of references to attempt to hit this feature would be based in hindsight.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715